NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

JOSE EMILIANO MORALES MEDINA,                    No. 12-72048

               Petitioner,                       Agency No. A093-122-635

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Jose Emiliano Morales Medina, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion by denying Morales Medina’s motion

to reopen as untimely where Morales Medina filed his motion more than three

years after his order of removal became final, see 8 C.F.R. § 1003.2(c)(2), and he

failed to demonstrate that the time limits for motions to reopen should be equitably

tolled due to any alleged error on the part of previous counsel, see Mohammed, 400

F.3d at 793 (To prevail on an ineffective assistance claim “the petitioner must

demonstrate first that counsel failed to perform with sufficient competence . . . .”).

Morales Medina’s related contention that the BIA abused its discretion by not

adequately addressing his ineffective assistance claim is belied by the record.

      We lack jurisdiction to consider Morales Medina’s remaining contentions

because he failed to exhaust those contentions before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      12-72048